\___/
NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
AUTOMATED TRANSACTIONS, LLC,
Plaintiff-Appellant, -
V.
IYG HOLDING CO., 7-ELEVEN, INC.,
VCOM FINANCIAL SERVICES, INC.,
AND CARDTRONICS USA, INC.,
Defendants-Appellees.
2011-1492
Appea1 from the United States District Court for the
District of De1aware in case no. 06-CV-0043, Judge Sue L.
Robinson.
ORDER
Upon consideration of Automated Transactions, LLC’s
motion for an extension of time, until February 3, 2012, to
file its reply brief,
IT ls ORnER1;D THAT:
The motion for an extension of time is granted

\‘~1.J
AUTOMATED TRANSACTIONS V. IYG HLDG 2
JAN 31 2012
Date
cc: A1bert L. Jacobs, Jr., Esq.
Dona1d R. Dunner, Esq.
s21
FoR THE CoURT
/sf J an I~Iorba1y
J an Horbaly
Clerk
FlLED
U.S. CUURT 0F APPEALS FOR
THE FEDEHAL C|RCUlT
JAN 31 2012
JAN HORBALV
CLERK